J. A20001/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF: ROBERT D. CLARK, SR.,        :    IN THE SUPERIOR COURT OF
DECEASED                                :          PENNSYLVANIA
                                        :
APPEAL OF: DONALD B. CLARK,             :         No. 3436 EDA 2013
                                        :
                       Appellant        :


               Appeal from the Final Decree, November 1, 2013,
             in the Court of Common Pleas of Philadelphia County
             Orphans’ Court Division at No. O.C. N. 201001653DE


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED NOVEMBER 12, 2014

      Appellant appeals from the final decree which dismissed appellant’s

exceptions to the adjudication of June 18, 2013 and affirmed the

adjudication.   Finding no merit to the issues on appeal, we will affirm the

final decree.

      This case involves a dispute as to whether two sources of money

belong to the Estate of Robert D. Clark, Sr., or whether they passed to

appellant.   The first item pertains to a multiple-party account held by the

deceased and appellant.     Prior to the death of the deceased, appellant

removed $24,000 from the account. The court ruled that since this sum was

not in the multiple-party account at the time of death, it did not

automatically pass to appellant under 20 Pa.C.S.A. § 6304, but instead

reverted to the Estate.     The second item pertains to an IRA account.
J. A20001/14


Appellant produced an incomplete Change of Beneficiary Form that indicated

he was to receive the IRA monies at the decedent’s death.        The financial

institution that housed the account had no record of the Change of

Beneficiary Form. The trial court weighed the evidence and found that there

was insufficient evidence that the decedent intended to make appellant the

beneficiary of the IRA account and awarded it to the Estate. Appellant now

brings this timely appeal.

      Appellant raises the following issues on appeal:

            1.     Whether the court applied an incorrect legal
                   standard,     misapplied    the  MPAA,    and
                   capriciously disbelieved competent evidence in
                   finding that the $24,000 withdrawn from the
                   American Heritage Federal Credit Union
                   Savings account (“AHFCU Joint Account”) by
                   Donald where he was one of two joint account
                   holders, together with his father, the
                   Decedent, became part of Decedent’s estate as
                   a result of that withdrawal?

            2.     Whether the trial court applied an incorrect
                   legal standard, misapplied the Multiple Party
                   Account Act (“MPAA”), and capriciously
                   disbelieved competent evidence in ruling that
                   the proceeds of the American Heritage Federal
                   Credit Union IRA account (“AHFCU IRA”)
                   belong to Decedent’s estate, where the AHFCU
                   IRA listed Donald as the sole beneficiary on the
                   account, and no evidence was introduced to
                   controvert this intention at the hearing?

Appellant’s brief at 6.

      We find no error with the trial court’s analysis.      After a thorough

review of the record, the briefs of the parties, the applicable law, and the



                                     -2-
J. A20001/14


well-reasoned opinion of the trial court, it is our determination that there is

no merit to the questions raised on appeal.         The trial court’s careful,

seven-page opinion, filed on January 31, 2014 (dated January 24),

comprehensively     discusses   and   properly   disposes   of   the   questions

presented. We will adopt it as our own and affirm on that basis.

      Accordingly, we will affirm the final decree below.

      Final decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/12/2014




                                      -3-
Circulated 10/14/2014 03:06 PM
          __
Circulated 10/14/2014 03:06 PM
Circulated 10/14/2014 03:06 PM